Allowability Notice
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/19/2021 05/28/2021 were filed after the mailing date of the Final Rejection on 11/13/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
 
Response to Amendment
This communication is responsive to the applicant’s amendment dated 02/16/2021.  The applicant(s) amended claims 1, 12, and 20.

Response to Arguments
Applicant’s arguments, see Remarks pages 9-10, filed 02/16/2021, with respect to independent claims 1, 12, and 20 have been fully considered and are persuasive.  The 35 USC 102 Rejections of claims 1-9, 12-17, and 20-27 have been withdrawn. 

Allowable Subject Matter
Claims 1-9, 12-17, and 20-27 are allowed.

The following is an examiner’s statement of reasons for allowance:


Regarding the independent claims 1, 12, and 20, Harkness teaches:
“An apparatus to trigger a targeted advertisement” (par. 0065), the apparatus comprising:
“a meter” (par. 0135) to:
“obtain audio data via a microphone at a media presentation location” (par. 0135);
“determine whether the audio data includes a watermark” (par. 0064; see also par. 0065)
“identify a trigger condition corresponding to the watermark” (par. 0065);
“send, via a network, audience data to a data processing facility, the audience data including information to indicate the trigger condition corresponding to the watermark, the audience data to cause transmission of the targeted advertisement via the network to the media presentation location in response to the audience data” (par. 0058; par. 0059); and
“a media presentation device at the media presentation location to present the targeted advertisement to an audience corresponding to the audience data” (par. 0058).
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK . VILLENA
Examiner
Art Unit 2658


/MARK VILLENA/
Examiner, Art Unit 2658